Citation Nr: 1220434	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  08-26 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to special monthly pension on account of the need for the aid and attendance of another or being housebound. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Montgomery, Alabama.                  

The Veteran was scheduled for a Travel Board hearing in April 2011, but did not appear for the hearing.  

The Board observes that the issue of entitlement to nonservice-connected pension benefits was originally developed for appellate review; however, service connection for nonservice-connected pension benefits was ultimately granted by the RO in a December 2010 rating action.  Therefore, this issue is no longer before the Board.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran is not blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; is not a patient in a nursing home because of mental or physical incapacity; is not bedridden; and does not have a factual need for aid and attendance of another person demonstrated by an inability to care for most of his daily personal needs or protect himself from the hazards and dangers of his daily environment.

2.  The Veteran is not substantially confined to his home or the immediate premises.

3.  The Veteran does not have a disability that is rated at 100 percent.


CONCLUSION OF LAW

The criteria for a special monthly pension based upon the need of regular aid and attendance or by reason of being housebound are not met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks a special monthly pension based upon the need for regular aid and attendance or housebound status.  Special monthly pension at the aid and attendance rate is payable when a veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.

To establish a need for regular aid and attendance, a veteran must be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; a patient in a nursing home because of mental or physical incapacity; bedridden; or show a factual need for aid and attendance.  38 C.F.R. §§ 3.351, 3.352.

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  It also includes the frequent need of adjustment of any special prosthetic or orthopedic appliances or either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  Also, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a).  The particular personal functions which a veteran is unable to perform should be considered in connection with the claimant's condition as a whole.  The evidence need only establish that a veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that a veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that a veteran's condition requires a veteran to be in bed.  Determinations must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a). A veteran must be unable to perform one of the enumerated disabling conditions, but a veteran's condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The criteria for determining whether a veteran is in need of the aid and attendance of another person may be met if he is bedridden.  "Bedridden" is defined as a condition that, through its essential character, actually requires that a veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352.

A veteran receiving nonservice-connected pension may receive housebound-rate special monthly pension if he has a single permanent disability rated as 100 percent disabling under the Schedule for Rating Disabilities (but not including total rating based upon unemployability under 38 C.F.R. § 4.17) and a veteran either (1) has additional disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for special monthly pension at the "aid and attendance" rate.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d)(1) and (2).

A veteran will be found to be "permanently housebound" when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his lifetime.  38 C.F.R. § 3.351(d)(2).

A veteran is also entitled to special monthly pension based on housebound status if he or she is 65 years of age or older, meets the service criteria of 38 U.S.C.A.  § 1521(e) (i.e., has 90 days of wartime service), and possesses a minimum disability rating of 60 percent or is considered permanently housebound as defined under 38 U.S.C.A. § 1502(c).  38 U.S.C.A. § 1513; Hartness v. Nicholson, 20 Vet. App. 216, 220 (2006).  In this respect, for housebound benefits, the requirement under section 1521(e) that the veteran have a disability rated as permanent and total (100 percent) is excluded if he or she is 65 or older.  Hartness, 20 Vet. App. at 221.  Here, the record shows that the Veteran was born in July 1950, and at the time of this decision, he is only 61 years old.  Thus, entitlement to special monthly pension based on housebound is not warranted based on age.  See 38 U.S.C.A. § 1513.

The Veteran claims entitlement to special monthly pension based on either aid and attendance or housebound status.  He is in receipt of a nonservice-connected pension.  He has no service-connected disabilities.  The Veteran's nonservice-connected disabilities for pension purposes are the following: lumbar strain with disc degeneration and arthritis at L2-L3 (rated as 20 percent disabling); patella femoral syndrome of the right knee (rated as 10 percent disabling); patella femoral syndrome of the left knee (rated as 10 percent disabling); hypertension (rated as 10 percent disabling); irritable bowel syndrome with gastritis (rated as 10 percent disabling); right shoulder strain (noncompensable); and left shoulder strain (noncompensable).  The combined evaluation for pension purposes is 50 percent.  

In a copy of a letter from the Social Security Administration (SSA), dated in January 2004, the SSA determined that the Veteran was disabled under the Social Security Act and was thereby entitled to Social Security disability benefits.

In December 2006, the Veteran underwent a VA examination.  At that time, the examiner stated that according to the Veteran, due to his bilateral knee pain and low back disability, he needed aid and attendance.  The examiner indicated that the Veteran drove to the VA for the examination.  According to the examiner, the Veteran was not hospitalized and he was not permanently bedridden.  The examiner noted that the Veteran was capable of managing his own benefits payment in his own best interest without restriction.  He also had the capacity to protect himself from the hazards of his daily environment.  The Veteran lived alone and was able to eat, groom, bathe, toilet, and dress himself.  He had no history of falls and he did not have any loss of memory or poor balance affecting his ability to ambulate, perform self-care, or travel beyond the premises.  The Veteran did not walk with a cane or use a back brace and he could walk approximately one-fourth of a mile without back pain.  He had control of his bowel and bladder, and he cooked for himself.  The Veteran was receiving SSA disability benefits and he did not work.  He was able to drive although long distance driving aggravated his chronic low back pain.  He had not been incapacitated in the last 12-month period or put on bedrest by a physician.     

Upon physical examination, the Veteran's posture was erect and his gait was steady.  The Veteran's visual acuity with glasses was the following : OU (both eyes) 20/25; OS (left eye) 20/50; and OD (right eye) 20/40.  Without glasses, the Veteran was unable to focus.  In regard to range of motion of the thoracolumbar spine, forward flexion was to 45 degrees, with limitation due to severe pain.  The Veteran was unable to demonstrate repetitive use of the thoracolumbar spine due to moderate to severe pain.  Range of motion of the right knee showed that flexion was to 105 degrees with limitation due to severe pain.  Left knee flexion was to 80 degrees with limitation due to severe pain and palpable crepitus.  Stability of the medial and lateral collateral ligaments, and the anterior and posterior cruciate ligaments, was intact.  The McMurray test was negative.  The Veteran was unable to demonstrate repetitive use of the knees due to severe pain.  He also had limitation of motion of his bilateral shoulders with pain and he was unable to demonstrate repetitive use of the shoulders due to severe pain.  The diagnoses were the following: (1) early degenerative osteoarthritis with limited range of motion and severe pain, (2) bilateral shoulder strain with limited range of motion and severe pain, and (3) patellofemoral syndrome of the knees, bilaterally, with limited range of motion.  

The examiner reiterated that the Veteran lived alone and he did not have a history of falls.  According to the examiner, the Veteran had the capacity to protect himself from the hazards of daily living.  The examiner opined that the Veteran did not require assistance in his activities of daily living or his care.  The Veteran lived alone and performed all capacities of his daily living which included grooming, bathing, toileting, dressing, and driving, providing highly probative evidence against this claim.  The examiner reported that the Veteran was unable to participate in strenuous activities due to his chronic joint and spine pain.  

The Board finds that there is a preponderance of evidence against the award of a special monthly pension based upon the need for regular aid and attendance.  The Veteran does not meet the criteria of blindness, or near blindness, in both eyes.  In addition, there is no evidence establishing that the Veteran is a patient in a nursing home, nor does the Veteran claim he is a patient in a nursing home.  

The Board also notes that the Veteran does not meet the criteria to establish a factual need for aid and attendance of another person.  The evidence of record shows that the Veteran is able to dress, undress, keep ordinarily clean and presentable, feed himself, and attend to the wants of nature.  The evidence in the record reflects that the Veteran is able to ambulate without aid.  There is also no indication that the Veteran is confined to a bed.  Thus, the evidence, overall, has not established that the Veteran would be unable to dress, feed himself, or attend to his hygiene needs without the assistance of others.

As to whether the Veteran is housebound, the Veteran does not have a single permanent disability rated 100 percent disabling under the Schedule for Rating Disabilities, and thus does not meet the first element for a finding of housebound. 38 C.F.R. § 3.351(d).  Nor is he shown to be, in fact, confined to his home.  He can drive and he can ambulate without assistance.  The Veteran can walk approximately one-fourth of a mile without back pain.  He is not shown to be confined to his house by his disabilities.  For these reasons, the Board finds that a preponderance of the evidence is against finding him to be housebound.

In considering this claim, the Board has also considered the Veteran's statements in support of his claim.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno, 6 Vet. App. at 470.  However, he is not competent to state how his symptoms should be applied to the applicable standards set forth by VA regulations.

The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant special monthly compensation for aid and attendance.  However, special monthly compensation is based on his ability to live independently as determined by the clinical evidence of record.  Therefore, the Board finds that the medical evidence, which directly address the criteria under which special monthly compensation is evaluated, more probative than the Veteran's own assessment.

In conclusion, as the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and special monthly pension based upon the need for regular aid and attendance or by reason of being housebound must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the July 2006 letter sent to the Veteran by the RO adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in July 2006 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  Written notice was provided in July 2006, prior to the appealed from rating decision.  In addition, with respect to the Dingess requirements, in the July 2006 letter, although the Veteran was informed of what evidence was required to substantiate the claim for special monthly compensation based on the need for aid and attendance or for being housebound, he was not provided with notice of the type of evidence necessary to establish a rating or effective date for the rating. Despite any inadequate notice under Dingess, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  In this regard, as the Board concludes below that there is a preponderance of evidence against the Veteran's claim for special monthly pension on account of the need for the aid and attendance of another or being housebound, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA, which he has done.        

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran received a VA examination in December 2006 which was thorough in nature and adequate for the purposes of deciding this claim.  Thus, the Board finds that the medical evidence of record is sufficient to resolve this appeal; VA has no further duty to provide an examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327.  

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, 4 Vet. App. at 384.

ORDER

Entitlement to special monthly pension on account of the need for the aid and attendance of another or being housebound is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


